Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 1of13

EXHIBIT J
nO ul FF W NY FH

10

11
12

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 2 of 13

HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

EPIC GAMES, INC.,
Plaintiff,

Counter-defendant,

 

vs. Case No.
APPLE INC.,
Defendant,
Counterclaimant.
IN RE APPLE IPHONE Case No.

ANTITRUST LITIGATION

 

(caption cont'd)

4:20-cv-05640

YGR

4:11-cv-06714

YGR

Page 1

 

Veritext Legal Solutions
866 299-5127

 
ul

ow on

11
12
13
14
15
16
17
18
19
20

21

22

23

24
25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 3 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

DONALD R. CAMERON, et al.,

Plaintiffs,
vs. Case No. 4:19-cv-03074
YGR
APPLE INC.,
Defendant.

 

**HTIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY**
ZOOM DEPOSITION OF MICHAEL I. CRAGG, Ph.D.
(Reported Remotely via Video & Web Videoconference)
Belmont, Massachusetts (Deponent's location)
Monday, March 29, 2021

Volume I

STENOGRAPHICALLY REPORTED BY:
REBECCA L. ROMANO, RPR, CSR, CCR
California CSR No. 12546

Nevada CCR No. 827

Oregon CSR No. 20-0466
Washington CCR No. 3491

JOB NO. 4511403

PAGES 1 - 253

Page 2

 

Veritext Legal Solutions
866 299-5127

 
nO ul FF W NY FH

10

11
12

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 4 of 13

HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

EPIC GAMES, INC.,
Plaintiff,

Counter-defendant,

 

vs. Case No.
APPLE INC.,
Defendant,
Counterclaimant.
IN RE APPLE IPHONE Case No.

ANTITRUST LITIGATION

 

(caption cont'd)

4:20-cv-05640

YGR

4:11-cv-06714

YGR

Page 3

 

Veritext Legal Solutions
866 299-5127

 
o wT HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 5 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

DONALD R. CAMERON, et al.,

Plaintiffs,
vs. Case No. 4:19-cv-03074
YGR
APPLE INC.,
Defendant.

 

ZOOM DEPOSITION OF MICHAEL I. CRAGG,
Ph.D., taken on behalf of the
Defendant/Counterclaimant, with the deponent
located in Belmont, Massachusetts, commencing at
9:14 a.m., Monday, March 29, 2021,
remotely reported via video & web videoconference
before REBECCA L. ROMANO, a Registered Professional
Reporter, Certified Shorthand Reporter, Certified

Court Reporter.

Page 4

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 6 of 13

HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

APPEARANCES OF COUNSEL

(All parties appearing via web videoconference)

For the Plaintiff/Counter-Defendant - Epic Games,

Inc.:

/I///

CRAVATH, SWAINE & MOORE LIP
BY: PETER T. BARBUR

BY: G. ALEJANDRO CARVAJAL
BY: HECTOR J. VALDES
Attorneys at Law

825 Eighth Avenue

New York, New York 10019
(212) 474-1000
pbarbur@cravath.com
acarvajal@cravath.com

hvaldes@cravath.com

Page 5

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 7 of 13

HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

(All

APPEARANCES OF COUNSEL (cont'd)

parties appearing via web videoconference)

For the Defendant/Counterclaimant - Apple Inc.:

and

/////

GIBSON, DUNN & CRUTCHER LLP

BY: DANIEL G. SWANSON

Attorney at Law

333 South Grand Avenue

Los Angeles, California 90071-3197
(213) 229-7430

dswanson@gibsondunn.com

BY: JULIAN WOLFE KLEINBRODT

BY: WARREN LEOGERING

Attorneys at Law

555 Mission Street

Suite 3000

San Francisco, California 94105-0921
jkleinbrodt@gibsondunn.com

wloegering@gibsondunn.com

Page 6

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 8 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

APPEARANCES OF COUNSEL(cont'd)

ALSO PRESENT:
Deborah Alvino, Videographer
Andrew Farthing, Director, Commercial
Litigation at Apple
Daniel Grbich, Concierge Technician
Patrick Holder, Ph.D., The Brattle Group
David J. Hutchings, The Brattle Group
Todd Kumler, Cornerstone Research

Solvejg A. Wewel, Analysis Group

/////

Page 7

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 9 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

INDE X
DEPONENT
MICHAEL I. CRAGG, Ph.D.

VOLUME I

BY MR. SWANSON

EXHIBITS

NUMBER

DESCRIPTION

Exhibit 600 Expert Rebuttal Report of

Michael I. Cragg, Ph.D.;

Exhibit 601 Curriculum Vitae;

Exhibit 602 Amicus Brief;

Exhibit 603 Rebuttal Expert Report

of Lorin Hitt, Ph.D.,

dated March 15, 2021.

/////

EXAMINATION

PAGE

12

PAGE

13

14

90

180

Page 8

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 10 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

MICHAEL I. CRAGG, Ph.D.,
having been first duly sworn, was examined and
testified as follows:

MR. SWANSON: Thank you.

EXAMINATION
BY MR. SWANSON:
Q. Dr. Cragg -- let me make sure I'm
pronouncing your name right. Is it Cragg?
A. Yes, it is.
Q. All right. Great.

I take it you've been deposed before?
A. I have.
Q. All right. And have you been deposed in

the context of a video deposition before?

A. Yes.

Q. All right. So you're familiar with
the -- the new procedures; is that correct?

A. I think so.

Q. Okay. Well, if you have any -- any

questions or issues that pop up, let us know along
the way and we'll try to deal with them.
A. Certainly.
Q. Thank you.
Is there any reason that we can't go

forward with the deposition today; are you in good

Page 12

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 11 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

any conclusions from.
Q. Can you take a look at --
A. It's basically -- I mean, what I'm
identifying is that the work he did was not useful.
Q. I understand that that's your opinion.

Let me ask you to turn to paragraph 37 on

page 19. Let me know when you are there.
A. Yes.
Q. You say, at the end here, that short

paragraph, that your "analysis examines consumers'
playtime and expenditures when they acquire another
device, properly controlling for other potentially
confounding variables."

Do you see that?

A. Yes.

Q. Did you run any regression that you
reported on consumers' expenditures?

A. I have not presented those, no.

Q. So you ran the regressions. You refer to
them here, but you didn't produce them; is that
correct?

A. I haven't produced them in this report.

MR. SWANSON: All right.
Peter, we request those regressions under

the governing discovery stipulation in our

Page 249

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 12 of 13

HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

subpoena.
Can we take a -- like, a three-minute

break, because I know time is about to run out --

run out.

MR. BARBUR: Okay. That's fine.

MR. SWANSON: And we get -- can we get a
time, see if -- how much --

THE VIDEOGRAPHER: We are going off the
record at 5:36 p.m.

(Recess taken.)

THE VIDEOGRAPHER: We are going back on
record at 5:38 p.m.

MR. SWANSON: All right. I have been
informed that we've hit the seven-hour mark.

So over to you, Peter.

MR. BARBUR: Okay. I have no further
questions.

And, Hector, do we also need to designate
this "Confidential"?

MR. VALDES: Yes. That's been the
practice.

So I think if you're going to do it as
well, Daniel, we'll do it on behalf of Epic.

MR. SWANSON: Yeah.

MR. VALDES: "Highly Confidential."

Page 250

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-10 Filed 04/07/21 Page 13 of 13
HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

 

 

I, Rebecca L. Romano, a Registered
Professional Reporter, Certified Shorthand
Reporter, Certified Court Reporter, do hereby
certify:

That the foregoing proceedings were taken
before me remotely at the time and place herein set
forth; that any deponents in the foregoing
proceedings, prior to testifying, were administered
an oath; that a record of the proceedings was made
by me using machine shorthand which was thereafter
transcribed under my direction; that the foregoing
transcript is true record of the testimony given.

Further, that if the foregoing pertains to the
original transcript of a deposition in a Federal
Case, before completion of the proceedings, review
of the transcript [ ] was [X] was not requested.

I further certify I am neither financially
interested in the action nor a relative or employee
of any attorney or any party to this action.

IN WITNESS WHEREOF, I have this date
subscribed my name.

Dated: March 30, 2021

tlnk fran

Rebecca L. Romano, RPR, CCR

CSR. No 12546

Page 253

 

Veritext Legal Solutions
866 299-5127

 
